780 N.W.2d 252 (2010)
SCHUPAN & SONS, INC., and East 20 Enterprises, L.L.C., Plaintiffs-Appellants,
v.
CHARTER TOWNSHIP OF MILFORD and Sunset Excavating, Inc., Defendants-Appellees.
Docket No. 140272. COA No. 293344.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the November 16, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.